Title: Christopher Clark to Thomas Jefferson, 5 November 1815
From: Clark, Christopher
To: Jefferson, Thomas


          
            Dear Sir,
            Mount Prospect  5 Novr 1815
          
          I not only accept your Apology for not coming up to day but am pleased at the circumstance that has produced the failure I should Rejoice to join the Citizens of Lynchburg in their civility to the “hero of Orleans” but fear it will be out of my power we shall be glad to see you on wednesday
          
            accept the Renewed assurances of my high esteem
            Chris Clark
          
        